DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2013/0099519).
Cohen et al. discloses the identical vehicle with the same reference numbers for the same parts, as shown in Figures 1-27.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vehling (4,019,773) in view of Guard (US 2006/0049198).
Vehling discloses a method of using a vehicle (10) to promote goods, as shown in Figures 1-8.  The vehicle (10) has a showroom for carpet, as shown in Figure 1.  The showroom comprises a display area that is used to display carpet (12) to consumers, as shown in Figure 1.  The showroom comprises left and right panels (16) along the left and right sides, respectively of the vehicle, as shown in Figure 1.  A rear panel (16) is located at the rear of the vehicle, as shown in Figure 1.  The left and right panels (16) have lowered positions, as shown in Figure 2, and raised positions, as shown in Figure 1.  The panels (16) surround the showroom on three sides and prevent access to showroom when the panels are in the closed position, as shown in Figures 1 and 2.  The side panels (16) are above the display area when in the raised position, as shown in Figure 1.  A consumer can touch the display area (23), as shown in Figures 1 and 3.  The panels (16) have tops that are above the roof of the showroom when in the raised position, as shown in Figure 1 and disclosed on lines 54-60 of column 2.  Advertising is provided on the panels (16) that is above the roof when in the raised position to promote the goods, as disclosed on lines 54-60 of column 2.  In reference to claim 17, the panels prevent access to the showroom when the panels are in the lowered position, as shown in Figure 2.  In reference to claim 20, the structure is capable of performing the intended use of promoting electronic goods and/or services since electrically powered heated rugs and roll-up flooring exist.  In 
Guard teaches forming a showroom (30) behind a cab (22) of a self-propelled vehicle, as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the showroom of Vehling behind the cab of a self-propelled vehicle, as taught by Guard, to simplify operation of the vehicle by eliminating the need to couple/uncouple a tow vehicle to the trailer.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 16, in view of MacDonald et al. (7,287,349).
Vehling, as modified, discloses the vehicle has an engine, as disclosed in paragraph [0033].  However, Guard, as modified, does not disclose the engine runs on gasoline.
MacDonald et al. teaches vehicles powered by gasoline engines, as disclosed on lines 26-32 of column 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to power the vehicle of Vehling, as modified, with a gasoline engine, as taught by MacDonald et al., to provide a power source .
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 16, in view of MacDonald et al. (7,287,349).
Vehling, as modified, does not disclose the energy source for the vehicle.
MacDonald et al. teaches vehicles powered by electric motors, as disclosed on lines 26-39 of column 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to power the vehicle of Vehling, as modified, with an electric motor, as taught by MacDonald et al., to provide a power source that is quiet and produces zero emissions.
Response to Arguments
Applicant’s arguments with respect to claims 16-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        June 16, 2021